NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SCOTT BYRON BRAMBLE,                            No.    14-35935

                Plaintiff-Appellant,            D.C. No. 6:13-cv-01006-AA

 v.
                                                MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                                 Submitted ____**


Before:      NELSON, TROTT, and OWENS, Circuit Judges.

      Scott Bramble appeals the district court’s decision reversing the

Commissioner of Social Security’s denial of Bramble’s application for disability

insurance benefits and supplemental security income under Titles II and XVI of the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. After the Commissioner conceded that the administrative law

judge (ALJ) erred by failing to make adequate factual findings regarding

Bramble’s ability to return to his past work, the district court remanded to the ALJ

for further proceedings. On appeal, Bramble contends that the ALJ made additional

errors and the district court abused its discretion by not remanding for an

immediate award of benefits. We have jurisdiction under 28 U.S.C. § 1291. We

review the district court’s decision to remand for further proceedings for abuse of

discretion, Harman v. Apfel, 211 F.3d 1172, 1173 (9th Cir. 2000), and we affirm.

      In addition to the error at step four that the Commissioner conceded, the ALJ

erred at step two by failing to discuss whether Attention Deficit Hyperactivity

Disorder (ADHD) was a severe mental impairment. See Celaya v. Halter, 332 F.3d
1177, 1182 (9th Cir. 2003) (holding that the ALJ erred in failing to consider an

impairment at step two when the record contained evidence of symptoms related to

the impairment). This court cannot adequately review the ALJ’s residual functional

capacity (RFC) determination because the ALJ did not explain whether he

considered any evidence of mental limitations resulting from ADHD or other

mental impairments. See Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090,

1102-03 (9th Cir. 2014) (explaining that the ALJ’s reasoning must be sufficiently

clear for this court to review).

      The ALJ provided several specific and legitimate reasons supported by


                                          2                                   14-35935
substantial evidence for rejecting Dr. Vanderburgh’s medical opinion: (1) internal

inconsistencies in the opinion, (2) lack of clinical findings to support the opinion,

and (3) inconsistencies with Bramble’s own testimony. See Bayliss v. Barnhart,

427 F.3d 1211, 1216-17 (9th Cir. 2005) (listing lack of clinical findings and

inconsistencies in physician’s opinions among proper considerations for ALJ in

rejecting a medical opinion); Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.

1989) (concluding that the ALJ properly relied on inconsistency with claimant’s

testimony to reject medical opinion).

      The ALJ provided several clear and convincing reasons supported by

substantial evidence to find Bramble’s testimony less than fully credible regarding

his limitations from chronic headaches and pain: (1) inconsistences with Bramble’s

work history, (2) inconsistencies with Bramble’s success in college courses, (3)

inconsistencies with medical evidence of improvement with treatment, and (4) lack

of treatment and objective medical findings. See Tommasetti v. Astrue, 533 F.3d
1035, 1041 (9th Cir. 2008) (concluding that ALJ properly relied on inconsistency

with other medical evidence to reject opinion of treating physician); Bayliss, 427
F.3d at 1216 (explaining that ability to complete education undermines testimony

regarding severity of impairments); Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir.

2005) (including lack of medical evidence as one factor ALJ can rely on in

discrediting claimant testimony); Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir.


                                           3                                    14-35935
2001) (explaining that ALJ properly rejected claimant testimony when past work

was inconsistent with alleged impairments). Any error in relying on additional

reasons was harmless because the ALJ provided several clear and convincing

reasons supported by substantial evidence to reject Bramble’s testimony. See

Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004).

      The ALJ provided germane reasons for rejecting the lay testimony of Addi

Flanigan based on inconsistencies with the medical record and Bramble’s daily

activities. See Bayliss, 427 F.3d at 1218.

      The threshold inquiry of the credit-as-true rule is met here because the ALJ

made legal errors by failing to consider whether Bramble’s ADHD was a severe

mental impairment at step two and failing to make adequate factual findings at step

four. See Dominguez v. Colvin, 808 F.3d 403, 408 (9th Cir. 2015). However, the

district court did not abuse its discretion in remanding for further proceedings

because the record is not fully developed and there are outstanding issues

concerning whether Bramble had a severe mental impairment, whether Bramble

can return to his past work, and whether Bramble can perform any additional jobs

in the national economy. See Dominguez, 808 F.3d at 408-09 (remanding for

further proceedings despite ALJ legal error in discrediting evidence because

outstanding issues remained to be resolved prior to a determination of disability);

Treichler, 775 F.3d at 1105.


                                             4                                 14-35935
AFFIRMED.




            5   14-35935